Citation Nr: 0423447	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-25 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for chronic low back strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from March 1970 to April 1972.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's petition 
to reopen his previously denied claim of entitlement to 
service connection for chronic low back strain.

The claim for service connection for chronic low back strain 
was first considered and denied by the RO in an unappealed 
September 1992 rating decision.  See 38 U.S.C.A. § 7105(c) 
(West 2002) (if a notice of disagreement (NOD) is not filed 
within one year of notice of the RO's decision, the RO's 
determination becomes final and binding based on the evidence 
then of record).  See also 38 C.F.R. §§ 20.200, 20.201, 
20.300, 20.302 (2003), etc.  

Although the RO, in its more recent March 2003 decision at 
issue, determined whether new and material evidence had been 
received to reopen this claim, so, too, must the Board make 
this threshold preliminary determination, irrespective of the 
RO's, because this affects the Board's jurisdiction to reach 
the underlying claim and adjudicate the merits of it on a de 
novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  See also Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).  So the issue on appeal is whether new 
and material evidence has been received to reopen the claim 
for service connection for chronic low back strain.

Unfortunately, further development is required before 
actually deciding this claim.  So, for the reasons explained 
below, this claim is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part concerning 
this claim.  




REMAND

In his August 2003 VA Form 9 (Appeal to the Board), the 
veteran did not complete block number 8 indicating whether he 
wanted a hearing and, if so, the specific type of hearing 
(e.g., in Washington, DC, before a Veterans Law Judge (VLJ) 
of the Board or at the local RO before a traveling VLJ of the 
Board or even using new video-conferencing technology).  So 
the RO sent him a letter in September 2003 requesting that he 
indicate whether he wanted a hearing, explaining his options 
regarding the various types of hearings, and apprising him 
that, if he failed to respond to the RO's letter within 30 
days, he would be scheduled for a hearing at the RO before a 
VLJ of the Board.  The RO also provided a toll free number to 
call if he had questions or other concerns.

The veteran did not respond to that RO letter within 30 days, 
or for that matter during the many months since either, so he 
must be scheduled for a travel Board hearing at the RO as 
promised in this event.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his petition to 
reopen his claim of entitlement to 
service connection for chronic low back 
strain, and the evidence, if any, the RO 
will obtain for him.  Also advise him 
that he should submit any relevant 
evidence in his possession concerning 
this claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  

2.  Also again ask the veteran to clarify 
whether he wants a hearing before a 
Veterans Law Judge (VLJ) of the Board 
and, if so, what specific type of 
hearing, e.g., a videoconference, travel 
Board, or central office hearing.  If he 
wants a hearing before a VLJ of the 
Board, schedule him for a hearing at the 
next available opportunity and notify him 
of the date, time and location of his 
hearing.  Put a copy of the notice letter 
in his claims file.  If, per chance, he 
requests a hearing but fails to report 
for it, then document this in his 
claims file.  Also, in the event he 
indicates that he does not want a 
hearing, document this as well.

3.  If additional evidence is submitted 
or otherwise obtained (which was not 
addressed in the August 2003 statement of 
the case (SOC)), then send the veteran a 
supplemental SOC (SSOC) discussing this 
additional evidence and citing the 
applicable laws, regulations and other 
legal precedent.  Give him and his 
representative time to respond before 
returning the case to the Board.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




